DETAILED ACTION
Claims 1-23 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for an acceptable deposit of the specific biological material having been made in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.
Applicant deposited seeds of the variety under the Budapest Treaty, made the required statements (¶134-135), and provided evidence of the viability of the deposit, along with Budapest deposit receipt (filed 29 October 2020).

Claim Objections
Claims 6, 9-10, and 23 are objected to because of the following informalities:  
In claim 6, line 2, and claim 20, line 3, the comma after “1” should be deleted. 
In claim 9, line 4, --the-- should be inserted before “watermelon.
In claim 10, the method step should start with a gerund;  “vegetative propagation” should be replaced with --vegetatively propagating--.  To maintain antecedent basis, the recitation of “vegetative propagation” in claim 11, line 1, should also be replaced with --vegetatively propagating--.
In claim 23, line 1, --said method-- or --the method-- should be inserted after the comma.
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 5 is drawn to a watermelon plant, or part thereof, that has all the morphological and physiological characteristics of the plant of claim 1, which is variety NUN 11602 WMW.  Claim 6 are also drawn to a watermelon plant, or parts thereof, that has all the morphological and physiological characteristics of variety NUN 11602 WMW.
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims are drawn to a watermelon plant that has all the morphological and physiological characteristics of a plant of variety NUN 11602 WMW when grown under the same environmental conditions.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Ro plant of watermelon variety NUN 11602 WMW further comprising a single locus conversion, where the single locus conversion is a transgene introduced by genetic transformation, does not reasonably provide enablement for watermelon variety NUN 11602 WMW further comprising a single locus conversion, where the single locus conversion is a transgene and where further selfing has occurred or where the single locus conversion is nontransgenic and where the plant otherwise has all the morphological characteristics of NUN 11602 WMW.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claim is drawn to a plant of watermelon variety NUN 11602 WMW further comprising a single locus conversion, where the plant otherwise has all the morphological characteristics of NUN 11602 WMW.  
The specification provides the following definitions:
[69] The terms “gene converted” or “conversion plant” or “single locus converted plant” in this context refer to watermelon plants which are developed by traditional breeding techniques, e.g., backcrossing or via genetic engineering or through mutation breeding, wherein essentially all of the desired morphological and physiological characteristics of the parent variety or line are recovered, in addition to the one or more characteristics introduced into the parent via e.g., the backcrossing technique (optionally including reverse breeding or reverse synthesis of breeding lines). It is understood that not only the addition of a further characteristic (e.g., addition of gene conferring a further characteristic, such as a disease resistance gene), but also the replacement/modification of an existing characteristic by a different characteristic is encompassed herein (e.g., mutant allele of a gene can modify the phenotype of a characteristic).

[70] Likewise, a “Single Locus Converted (Conversion) Plant” refers to plants developed by plant breeding techniques comprising or consisting of mutation and/or by genetic transformation and/or by traditional breeding techniques, such as backcrossing, wherein essentially all of the desired morphological and physiological characteristics of a watermelon variety are recovered in addition to the characteristics of the single locus having been transferred into the variety via the abovementioned technique, or wherein the morphological and physiological characteristics of the variety has been replaced/modified in the variety. In case of a hybrid, the gene may be introduced in the male or female parental line.

[67] “Backcrossing” 1s a traditional breeding technique used to introduce a trait into a plant line or variety. The plant containing the trait is called the donor plant and the plant into which the trait is transferred is called the recurrent parent. An initial cross is made between the donor parent and the recurrent parent to produce a progeny plant. Progeny plants which have the trait are then crossed to the recurrent parent. After several generations of backcrossing and/or selfing the recurrent parent comprises the trait of the donor. The plant generated in this way may be referred to as a “single trait converted plant”. The technique can also be used on a parental line of a hybrid.

NUN 11602 WMW is a diploid F1 hybrid produced by crossing two unnamed watermelon plants (¶132;  Table 1).  When an F1 hybrid is crossed, as required in backcrossing, crossing over will occur, and the resulting plants will have a mixture of genotypes.  
Because introducing a nontransgenic single locus conversion into NUN 11602 WMW requires backcrossing, a plant of watermelon variety NUN 11602 WMW further comprising a single locus conversion, where the plant otherwise has all the morphological characteristics of NUN 11602 WMW, cannot be made by that method.  It can only be made by introducing the trait into one of NUN 11602 WMW’s inbred parents by backcrossing.
However, neither of NUN 11602 WMW’s parents are available.  Enabling single locus conversed plants of NUN 11602 WMW requires depositing its parents under the rules of 37 CFR 1.801-1.809.
With respect to plant of hybrid watermelon variety NUN 11602 WMW further comprising a single locus conversion, where the single locus conversion is a transgene introduced by genetic transformation, only Ro plants are enabled.  Production of the R1 and further plants requires selfing the transformant. 
The specification does not produce guidance for how to overcome the nature of NUN 11602 WMW to produce single locus converted plants by any method that involves crossing without a deposit of its parents under 37 CFR 1.801-1.809.
Given the claim breath, nature of the invention, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to make the claimed plant.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 15, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 5 lacks antecedent basis for the limitation “the physiological and morphological characteristics of claim 1” as claim 1 is drawn to a plant, plant part or seed, not to physiological and morphological characteristics.
Claim 15 is indefinite in its recitation of “further comprising a transgene”.  It is not clear what further comprises a transgene, the plant in line 1 or the variety in the deposit.
Claim 21 is indefinite in its recitation of “the mutated plant” in line 3.  It is unclear if this refers to the plant that mutation is performed upon or if it refers to the resulting plant.  
Claim 23 lacks antecedent basis for the limitation “the seed, plant, plant part, or cell of watermelon variety NUN 11602 WMW having a mutation” as NUN 11602 WMW does not have a mutation.  Further, there is no antecedent basis for “the … cell”.  It is suggested that “the” be placed with --a-- and that the recitation of a cell be deleted.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is drawn to a plant, plant part or seed of NUN 11602 WMW.  
Dependent claim 20 is drawn to a plant of NUN 11602 WMW further comprising a single locus conversion, where the plant otherwise has all the physiological and morphological characteristics of the plant of claim 1.  Because the plant of claim 20 further comprises a single locus conversion, it is not NUN 11602 WMW.  Single locus conversions encompass the replacement of genes/traits with other genes/traits (see specification ¶69-70).  Thus, the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1-23 are free of the prior art, given the failure of the prior art to teach or suggest a watermelon plant with the characteristics of NUN 11602 WMW.
This analysis is based on the descriptions of characteristics of watermelon variety TML-11-1434 as reported in US 9,066,477, US 9,066,478, US 9,066,482, and US 9,848,548 and watermelon variety Pixie as reported in 2018/0139920 and 2019/0343063.  Only the characteristics listed in bold in Appendix A are not affected by environmental conditions.  These are ploidy, sex form, intensity of cotyledon green color, leaf lobing, leaf dorsal surface pubescence, leaf ventral surface pubescence, color of leaf blade veins, degree of leaf lobing, leaf blade blistering, time of female flowering, mature fruit shape, depression at fruit apex, waxy layer of fruit, rind texture, thickness of fruit pericarp, flesh texture, main color of fruit, and ground color of seed testa.  The instant specification is silent about the intensity of cotyledon green color, leaf blade blistering, time of female flowering, and the ground color of seed testa of NUN 11602 WMW.
de Groot (US 2014/0020139) discloses plants and seeds of watermelon variety WH9716 (Table 9), which, like NUN 11602 WMW, is diploid and monoecious and has lobed leaves, leaf dorsal surface pubescence, leaf ventral surface pubescence, strong leaf lobing, green leaf blade veins, soft flesh, and red fruit (Table 1).  de Groot is silent regarding the color of depression at fruit apex, waxy layer of fruit, and thickness of fruit pericarp.  The instant specification and De Groot use different terminology for rind texture;  thus, these could not be compared.
However, WH9716 and NUN 11602 WMW differ in mature fruit shape.  

Claims 1-4, 7-8, 11-14, 16-19 and 22 are allowed.
Claims 5-6, 9-10, 15, 21 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the objections set forth in this Office action.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of plant variety “NUN 11602 WMW”, but the instant specification is silent about what starting materials were used to produce plant variety “NUN 11602 WMW”;  the specification only indicates that NUN 11602 WMW’s parents were proprietary (¶132).  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i)  Please supply all of the public or commercial designations/denominations used for the original parental lines used to make the instant variety.  Information pertaining to the public availability of the original parental lines the homozygosity or heterozygosity of the original parental lines should be included.
ii)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  If any part of the response is marked DO NOT SCAN, Applicant is reminded that a cover letter, not so marked, is to be included.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/SHUBO (JOE) ZHOU/ Supervisory Patent Examiner, Art Units 1661 and 1662